Citation Nr: 0404348	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  02-04 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a testicle 
condition.

2.  Entitlement to service connection for alcohol abuse.

3.  Entitlement to service connection for the residuals of a 
back injury.

4.  Entitlement to service connection for the residuals of 
left foot and left ankle injuries.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disorder.

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for the residuals of 
head and neck injuries.




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
February 1986.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In August 2002, the Board remanded this case to the 
RO for a Board hearing at the RO.  The veteran presented 
testimony before the undersigned at a hearing at the RO in 
June 2003.  A transcript of the hearing testimony has been 
associated with the claims file.  The case is again before 
the Board for consideration.

This decision will address the issues of service connection 
for a testicle condition and alcohol abuse.  The remand that 
follows will address the issues of service connection for 
residuals of back, left foot and left ankle injuries and 
whether new and material evidence has been received to reopen 
claims for service connection for a psychiatric disorder and 
residuals of head and neck injuries. 




FINDING OF FACT

At the June 2003 hearing, the representative indicated that 
the issues of service connection for a testicle condition and 
alcohol abuse were being withdrawn.  


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal for 
entitlement to service connection for a testicle condition 
and alcohol abuse are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. §§ 20.202, 20.204 (2003). 

At the veteran's June 2003 hearing before the undersigned, 
the representative indicated that the issues of service 
connection for a testicle condition and alcohol abuse were 
being withdrawn.  The transcript of the veteran's hearing 
before the undersigned constitutes written withdrawal of the 
substantive appeal with regard to these issues.  Cf. Tomlin 
v. Brown, 5 Vet. App. 355 (1993).  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration with regard to these issues. Accordingly, the 
Board does not have jurisdiction to review the appeal of the 
issues of entitlement to service connection for a testicle 
condition and alcohol abuse.  The appeals are dismissed 
without prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2003).




ORDER

The appeal for service connection for a testicle condition is 
dismissed.

The appeal for service connection for alcohol abuse is 
dismissed.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 

In the veteran's original claim, he indicated that he had 
been treated at the VA Medical Center at Dublin, Georgia, 
beginning in 1996.  At his hearing before the undersigned, he 
indicated that he had been treated at that facility from 1998 
until February 2003.  Records from that facility are not 
contained in the claims file.  Additionally, the veteran 
testified that he also received treatment at the VA 
Outpatient Clinic at Savannah, Georgia, beginning in 1996.  
While the claims file does contain some records from that 
facility, it does not appear that all records beginning in 
1996 have been obtained.  Accordingly, this case will be 
returned to the RO to obtain VA medical records from the VA 
Medical Center at Dublin, Georgia, and the VA Outpatient 
Clinic at Savannah, Georgia.

At the veteran's hearing before the undersigned, he testified 
that he was receiving continuing treatment from the Gateway 
Treatment Center.  He also testified that he had been 
hospitalized at Clark Memorial Hospital in November 2002.  
The claims file does not contain medical records from these 
facilities.  Accordingly, this case will be returned to the 
RO to obtain medical records from these facilities.

The veteran has not received a VA examination to determine 
the nature and etiology of any back or left foot/ankle 
disorder.  Accordingly, this case will be returned to the RO 
to schedule an examination of the veteran's back and left 
foot/ankle.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should request outpatient 
treatment records and any hospital 
summaries from the VA Medical Center at 
Dublin, Georgia, from January 1996 to 
February 2003, related to treatment of 
the veteran's head, neck, back, 
feet/ankles, and a psychiatric disorder.  
If any records have been retired to a 
records repository, action should be 
taken to retrieve such records. 

2.  The RO should request outpatient 
treatment records from the VA Outpatient 
Clinic at Savannah, Georgia, from January 
1996 to the present, related to treatment 
of the veteran's head, neck, back, 
feet/ankles, and a psychiatric disorder.  
If any records have been retired to a 
records repository, action should be 
taken to retrieve such records. 

3.  The RO should request that the 
veteran provide contact information for 
Gateway Treatment Center.  Following 
receipt of the requested information, the 
RO should request all available medical 
records related to treatment of the 
veteran's psychiatric disorder by that 
facility.  The RO should obtain any 
necessary authorizations for the release 
of such information.

4.  The RO should request that the 
veteran provide contact information for 
Clark Memorial Hospital.  Following 
receipt of the requested information, the 
RO should request all available medical 
records related to hospitalization of the 
veteran in November 2002.  The RO should 
obtain any necessary authorizations for 
the release of such information.

5.  Following receipt of the above 
requested records, the RO should request 
that the veteran be scheduled for a VA 
examination of the back, left foot and 
left ankle.  All appropriate tests and 
studies should be conducted.  The 
examiner should ascertain a diagnosis for 
any back, left foot and left ankle 
disorder that might be present.  If a 
back, left foot and left ankle disorder 
is present, the examiner should render an 
opinion, based on examination of the 
veteran and a review of the medical 
records in the claims file particularly 
the service medical records, as to the 
etiology of any back, left foot and left 
ankle disorder.  The claims file is to be 
made available to the examiner for review 
prior to examination of the veteran. 

6.  Following completion of the above, 
the RO should review the appellant's 
claims and determine whether service 
connection for the residuals of back, 
left foot and left ankle or injuries can 
be granted.  The RO should also determine 
whether new and material evidence has 
been received to reopen the claims for 
service connection for a psychiatric 
disorder and the residuals of head and 
neck injuries.  If a decision remains 
adverse to the claimant, he and the 
representative should be provided with a 
supplemental statement of the case and be 
apprised of the applicable time period 
within which to respond.  The case should 
then be returned to the Board for further 
consideration when appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



